Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to communication filed on 10/31/2021.
Claim 1 has been cancelled.  Claims 2-21 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 13 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification lack support for “detecting whether the content of each respective accessed webpage indicates a certain element of a suspected third-party website”.  Correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No.10,679,233. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader in scope than the ‘223” in that they don’t recite applying the code that causes the greatest change in numerical value. It would have been obvious to have excluded applying the code that causes the greatest change in numerical value because such a modification would allow to apply any discount to the purchases regardless of its value.
Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No.10,614,476 Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader in scope than the ‘476” in that they don’t recite  applying the code that causes the greatest change in numerical value at the checkout. It would have been obvious to have excluded applying the code that causes the greatest change in .
Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No.10,140,625 Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader in scope than the ‘625” in that they don’t recite  applying the code that causes the greatest change in numerical value at the checkout. It would have been obvious to have excluded applying the code that causes the greatest change in numerical value because such a modification would allow to apply any discount to the purchases regardless of its value.
Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No.10,719,843 Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader in scope than the ‘843” in that they don’t recite  applying the code that causes the greatest change in numerical value at the checkout. It would have been obvious to have excluded applying the code that causes the greatest change in numerical value because such a modification would allow to apply any discount to the purchases regardless of its value.
Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No.10,685,368 Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader in scope than the “368” in that they don’t recite  applying the code that causes the greatest change in numerical value at the checkout. It would have .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-21are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mashadi et al. (2017/0148046 hereinafter Mashadi).
	With respect to claims 2, 10-11 and 16, Mashadi teaches methods, systems and devices for:
	Determining, by a browser extension software operating on a computing device, that a web browser associated with the web browser extension software has navigated to a webpage of the third party website (i.e. Sshopping with retailers using the extension of the present invention disclosed herein. Initially, it is assumed that the user has downloaded and installed the plug-in extension 1401. Once the user has entered an item into the shopping cart of that site 1403, the plug-in extension automatically replicates that item 1404. Every time the user adds an item into a merchant's shopping cart, the system automatically gives the user a snapshot of the item and the best value for the item from a particular merchant. In addition, the system may also provide the second and third runner-up merchants in terms of the total purchase price. Furthermore, the user can shop at other retailer's Web sites as well, and similarly, once the user adds an item into the respective retailer's shopping cart 1403, the system will automatically replicate that item in the system's universal shopping cart 1404)(Figure 14 and paragraph 0182);
	Receiving, by the browser extension software over a network from a server, indication that a promotion such that, when submitted to the third-party website, causes a displayed price to change according to the promotion (i.e.  Next, upon proceeding to purchase, the system will perform an optimization process 1405, which takes into account multi-item discounts, coupons, rewards, loyalty programs or points, etc. Based on the user's actions within the universal shopping cart 1406, the retailer's shopping cart 1407 can be altered or modified accordingly)(Figure 14 and paragraph 0182);
	In response to determining that the web browser has navigated to the webpage of the third-party website, displaying, by the web browser extension software, a user-selectable graphical element displayed in an interface of the web browser to indicate that at least one promotion; receiving from the server system over the network, data corresponding to the description for the promotion; generating based on the received data, an interface element to be displayed in the interface of the web browser, wherein the interface element comprises the description of the promotion and automatically applying the promotion associated with the transaction of the user on the third-party 1406, the retailer's shopping cart 1407 can be altered or modified accordingly. Within the universal shopping cart 1406, the user can choose to make modifications 1408 or proceed to check out via the system's automated checkout 1409. If the user makes modifications 1408 to the universal shopping cart, the modifications will also be reflected in the retailer's cart 1407. If the user proceeds to check out via the automated checkout 1409, this will cause the retailer's checkout 1410 to proceed to the end and allow the user to finish the transaction)(see Figure 14 and paragraph 0182).
	Mashadi doesn’t specifically teach code associated with a promotion.  Official Notice is taken that it is old and well known to associate codes with promotions, such as scanning barcodes or the like at the cash register, in order to provide the associated discount to the customer.  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention, to have included associated the codes with the promotions, in order to obtain the above mentioned advantage.

	With respect to claims 3, 12, 17-18 Mashadi further teaches responsive to determining that the web browser has navigated to a webpage of the third-party software, analyzing content of a certain webpage to determine whether a payment has been initiated for a transaction (see step 1409). Mashadi is silent as if the payment has been initiated at the third-party website.  Official Notice is taken that it is old and well known to use third parties to process payments for retailers and vendors in order to help retailers and vendors delegate functions. It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included, determining 

	With respect to claims 4, 13 and 19 Mashadi teaches monitoring content of each webpage accessed, via the computing device, of the third- party website; and detecting whether the content of each respective accessed webpage indicates a checkout interface, wherein said automatically applying the promotion associated based on a determination that the content of the webpage indicates the checkout interface (i.e. the user proceeds to check out via the automated checkout 1409, this will cause the retailer's checkout 1410 to proceed to the end and allow the user to finish the transaction)(Figure 14).

	Claims 5, 14 and 20 further recite detecting whether the content of each respective accessed webpage indicates a certain element of a suspected third-party website. Official Notice is taken that it old and well known to detect certain element of a suspected webpage, such as a fake webpage.  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included recite detecting whether the content of each respective accessed webpage indicates a certain element of a suspected third-party website, in order to obtain the above mentioned advantage.

	Claims 6, 15, 21 further recites modifying the user-selectable icon displayed in the interface of the web browser to indicate that the one or more available for the third-

	With respect to claim 7, Mashadi teaches determining user selection of the interface element that comprises the code that is available for transactions initiated via the third-party website; and applying the resulting numerical value on the checkout webpage for a transaction initiated via the webpage of the third-party website (see Figure 25).

	With respect to claims 8, Mashadi further teaches displaying by the browser extension software and in the web browser and in the web browser, an overlay window area indicating the interface element that indicates the respective description for each of the one or more respective promotions (See Figure 12).

	Claim 9 further recite modifying the user selected icon displayed in the interface of the web browser to indicate that the one or more other discounts are available for the different third party websites. Mashadi teaches on Figures 12 and 14 modifying the user selected icon to indicate one or more discounts that are available on the third party website. Mashadi is silent as to the discounts being available via different third party websites.  Official Notice is taken that it is old and well known to use different/plurality of websites to compare prices and the like, in order allow the customer to get the best value.  It would have been obvious to a person of ordinary skill in the art at the time of 

References cited but not applied in the current rejection: 
	Arana (2016/0180436) on Figure 6 shows deals display structure 600 that includes a drop down menu to display one or more shopping deals.  Deal display section 610 includes information about a displayed shopping deal, and coupon code 620 can be used to obtain the stated shopping discount. Coupon code 620 may be implemented as a clickable control interface that facilitates usage of the code for purchases. Id. ^ 50. Selection of the interface element causes the coupon code value to be copied to a cache or memory, and a user can subsequently paste that value into the appropriate field of a checkout web page of a shopping site so that the coupon code can be applied to obtain the designated discount.  Alternatively, selection of the interface element causes the coupon code to be auto-populated into the appropriate fields of checkout page.
		
	Fisher (2014/0074584) teaches validation engine transmits coupons codes to a retailer’s webpage to perform a test transaction, and monitors the transaction to check whether the coupon codes result in a change in price. This disclosure, however, only describes determining whether there is a change in price; it does not indicate that the amount of change is determined as required by limitation. Fisher only determines whether coupon codes work or not—a binary choice with no regard for what 

	"Loyalty Solutions - Issuing Rewards Services" 2008, First Data Corporation. Available at http://www.firstdata.com/ downloads/marketing-fs/fd_issuingrewards_ss.pdf teaches First Data Powers the global economy by making it easy, fast and secure for people and businesses around the world to buy goods and services.  

	Wall (2013/00773448) teaches that if multiple coupons apply to a transaction that are stored by the user on the mobile device, then the application can determine which coupon offers the greatest value and/or which combination of coupons offers the greatest value and can automatically apply the greatest value choice.

	Hertel et al. (2013/0304553) teaches on paragraph 0091 “In an exemplary embodiment, the remote system 150, the data collector 105, or the digital wallet application 520 of the contactless device 510 can determine the best value use of multiple offers and can automatically apply the best value of multiple offers to the purchase based on the redemption rules for each offer. For example, the appropriate component can apply all offers having redemption rules met by the purchase transaction. If multiple offers apply but cannot be used together, the appropriate component can determine which offer results in the best value to the user and can apply that offer. 

.
  	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

					Point of contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715. The examiner can normally be reached Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688